PER CURIAM:
Nancy Christine Wilson appeals the district court’s order dismissing her civil action alleging employment discrimination. On appeal, she argues that the district court erred in granting her former employer’s motion for summary judgment. We review orders granting summary judgment de novo, applying the same legal standards as the district court, Nguyen v. CNA Corp., 44 F.3d 234, 236 (4th Cir.1995), and our review of the record reveals no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilson v. Gates, No. 1:09-cv01074-RDB, 2010 WL 2639877 (D.Md. June 29, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.